On Rehearing.
Ltjdeling C. J.
In the decree of this court rendered on the thirteenth of January, 1873, the securities of the executor were condemned to pay twenty per centum damages, under the penal statute of the State, because the executor had failed to deposit moneys collected by him as required by the law. R. S. p. 8, sec. 7.
Our attention was called to the fact that the securities were not parties to this suit, and for that reason we granted a rehearing.
The securities were not cited, nor have they appeared in the suit;, the judgment against them in this suit was, therefore, improperly rendered. 6. N. S. 635; 3 La. 434; 9 An. 85.
It is therefore ordered that so much of the decree of this court heretofore rendered in this case, as condemns the securities of the executor to pay the damages aforesaid and costs, be annulled, and that in other-respects the decree remain undisturbed.